Citation Nr: 0418346	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  04-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from February 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
separate 10 percent disability ratings for each ear for his 
bilateral tinnitus.  The veteran filed a timely appeal to 
this adverse determination.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  The veteran has been awarded the maximum schedular 
disability rating allowed for his tinnitus under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 
(2003).

2.  VA's Office of General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.


CONCLUSION OF LAW

The veteran's claim for separate 10 percent disability 
ratings for each ear under the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003) for his bilateral 
tinnitus is denied as a matter of law.  VAOPGCPREC 2-2003; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for an increased rating in this case 
after that date, in January 2003.  Thus, the provisions of 
the VCAA are applicable in this case.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003). 

However, in the present case, as will be explained below, the 
law, and not the evidence, is dispositive in this case.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive); see also VAOGCPREC 2-2004; 
VAOPGCPREC 5-2004; VAOPGCPREC 8-2003 (holding that when a 
claim of service connection is granted and the veteran 
submits a notice of disagreement in which he raises the new 
issue of entitlement to an increased rating for the 
disability in question, notice under 38 U.S.C.A. § 5103(a) is 
not required as to the claim raised in the notice of 
disagreement).  Therefore, the Board finds that no further 
action is necessary under the VCAA in this case and that the 
case is ready for appellate review.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2003).  While a veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established, 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

The veteran's tinnitus has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003).  Under this code, a maximum 10 
percent rating is provided for recurrent tinnitus.  This code 
is followed by three Notes.  Note (1) states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) states that only a 
single evaluation is to be assigned for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note (3) states that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not to be 
evaluated under DC 6260, but rather is to be evaluated as 
part of any underlying condition causing it.  The Board 
observes that these final two Notes to DC 6260 were added 
during the pendency of the veteran's appeal.  See 68 Fed. 
Reg. 25822-25823 (effective June 13, 2003).  

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
tinnitus specifically indicates that the addition of these 
Notes was intended to codify current standard VA practice, 
not to change the way tinnitus is evaluated.  

A 10 percent rating is the only and, therefore, the highest, 
rating available for tinnitus, and in this case there is no 
other applicable code that would afford a higher rating.  As 
such, an increased rating under DC 6260 cannot be granted, 
regardless of the severity of this disorder.  DC 6260 
prohibits, by its own terms, the assignment of separate 
ratings for each ear when recurrent tinnitus is bilateral.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In reaching this decision, the Board has considered the 
argument by the veteran's representative, as set forth in a 
VA Form 646, Statement of Accredited Representation in 
Appealed Case, received by VA in April 2004, that the origin 
of the veteran's tinnitus is in the ears and not the brain.  
In so doing, the veteran appears to challenge the medical 
premise of, or seeks to distinguish his case from, a VA 
General Counsel opinion which concluded that the origin of 
tinnitus is in the brain as opposed to the inner ears.  See 
VAOPGCPREC 2-2003.  The veteran has provided no medical 
evidence refuting the conclusions reached by the VA General 
Counsel opinion.  Instead, he simply states that he has a 
strong belief that his tinnitus is distinctly in each 
individual ear and that the medical references cited in VA 
General Counsel opinion are subjective in nature and cannot 
be applied to his situation without a pertinent medical 
examination and opinion.  While he is competent to report his 
own symptomatology, the veteran is not, however, competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1).  Accordingly, the veteran's belief as to the 
origin of his tinnitus is entitled to no probative weight.

The Board also finds no merit in the representative's 
assertion that the new regulation cannot be applied to this 
case because it was issued after the original date of the 
veteran's claim.  It is clear that the new regulation cannot 
be applied earlier than its own effective date.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003); 
VAOPGCPREC. 3-2000; see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  There is, however, no legal authority 
specifically supporting the proposition that the application 
of a regulation is limited by the date of filing of a claim.  

In support of his assertion, the veteran's representative has 
argued that VA General Counsel's opinion in VAOPGCPREC 7-
2003, which discusses the retroactive application of statutes 
and regulations, renders moot the previous opinion in 
VAOPGCPREC 2-2003.  The representative specifically cited the 
portion of VAOPGCPREC 7-2003 in which it as stated that if a 
statue or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The representative argued that in this claim, that is exactly 
what the decision to deny an increased rating above 10 
percent for tinnitus accomplishes.

VA General Counsel effectively addressed the representative's 
argument in VAOPGCPREC 2-2003, wherein it was stated that the 
recent amendment to Diagnostic Code 6260 merely restated the 
law as it previously existed, and that as a result neither 
the prior nor amended regulation authorized separate ratings 
for tinnitus.  In other words, VA regulations currently, and 
previously, do not allow for separate ratings for so-called 
"bilateral" tinnitus.  VAOPGCPREC 2-2003 merely explains 
these regulations; it does not alter their effective dates.  
Hence, in the Board's view, the General Counsel's opinion in 
VAOPGCPREC 7-2003 provides no legal basis to undermine 
VAOPGCPREC 2-2003.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.25(b) (2003), which provide, in pertinent part, that 
"except as otherwise provided in (the rating) schedule, 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebral vascular accident, 
etc., are to be rated separately, as are all other disabling 
conditions, if any."  To the extent that the veteran 
contends that he suffers from bilateral "disability" 
arising from a single disease entity, for which he is 
entitled to separate compensable evaluations, the Board notes 
that in Wanner v Principi, 17 Vet. App. 4 (2003), the Court 
directed that the Board must discuss the provisions of 
38 C.F.R. § 4.25(b) in cases involving an increased rating 
for tinnitus.  The Court held that Diagnostic Code 6260 
(1998) was invalid since it was inconsistent with 38 U.S.C.A. 
§ 1110 (West 2002).  On appeal, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reversed 
the Court's decision and concluded that:

The Secretary's discretion over the 
[rating] schedule, including procedures 
followed and content selected, is 
insulated from judicial review with one 
recognized exception limited to 
constitutional challenges.  The review 
undertaken by [the Court] here amounts to 
a direct review of the content of the 
rating schedule and is indistinguishable 
from the review of 'what should be 
considered a disability' that [the Court] 
itself recognized as impermissible.  
Consequently, we conclude that it is 
outside of [the Court's] jurisdiction.  

Wanner v. Principi, No. 03-7169 (Fed. Cir. June 2, 
2004).

As a final matter, current VA regulations provide that if the 
schedular rating criteria are inadequate, an extraschedular 
evaluation may be assigned commensurate with the impairment 
of average earning capacity if there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  

As previously noted, the rating criteria for tinnitus provide 
for a maximum 10 percent rating for recurrent tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  The veteran's tinnitus 
is manifested by complaints of tinnitus in each ear, and the 
current 10 percent maximum schedular rating is meant to 
compensate him for the related industrial impairment.  The 
Board notes that there is nothing in the record to suggest 
the existence of such an unusual disability picture so as to 
render application of the regular provisions impractical.  It 
has not been contended or otherwise indicated that the 
service-connected tinnitus has resulted in any 
hospitalization or other extensive treatment regimen.  In 
fact, the contentions in this case have been limited to the 
propriety of assigning separate schedular 10 percent ratings 
for tinnitus.  Nonetheless, it is undisputed that the 
veteran's reported symptoms associated with the tinnitus 
could have an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Indeed, the schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); see also 
38 C.F.R. § 4.1 (2003).  Accordingly, referral for 
extraschedular consideration is not indicated.


ORDER

An evaluation in excess of 10 percent for bilateral tinnitus 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



